Citation Nr: 1404332	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-32 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical arthritis with spondylosis, to include as secondary to a service-connected disability (hereinafter referred to simply as "cervical spine disability").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John R. Worman


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  The Veteran's decorations for his active service include a Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

This case was previously before the Board in March 2011 and April 2012, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.

In a December 2011 response to a Board inquiry, the Veteran requested a hearing before a Veterans Law Judge at his local regional office.  In the April 2012 Board Decision, the Board remanded the case in order to schedule a travel board hearing.  In a June 2012 letter, the Veteran was notified that his hearing had been scheduled for July 26, 2012.  In July 2012, the Veteran, through his accredited representative, informed VA that he was withdrawing his request for a hearing.  Accordingly, the Board finds that the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704 (2013).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  In a March 2007 Board Decision, the Board denied the Veteran's claim for entitlement to service connection for cervical arthritis with spondylosis, claimed as secondary to service-connected residuals of a gunshot wound, left chest.

2.  The evidence associated with the claims file subsequent to the March 2007 Board Decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable probability of substantiating the claim of entitlement to service connection for a cervical spine disability.  

3.  The Veteran's currently diagnosed cervical spine disability is the result of his service-connected degenerative disc disease of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a cervical spine disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(c) (2013).

2.  The Veteran's cervical spine disability was proximately due to, or the result of, a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303,  3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As will be further discussed below, the Veteran's claim of entitlement to service connection for a cervical spine disability is being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to this claim is rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and the VA's duties to notify and assist have been satisfied concerning this appeal.  

Reopen the Claim for Entitlement to Service Connection

The Veteran previously sought service connection for a cervical spine disability.  He filed his original claim for entitlement to service connection in January 2004.  A March 2004 rating decision denied the Veteran's cervical spine disability claim on the basis that there was no evidence that linked the Veteran's cervical spine disability to his service-connected gunshot wound.  A July 2004 rating decision confirmed the denial noting a June 2004 VA examination in which the examiner opined that it was unlikely that the gunshot wound to the chest had causal etiology regarding complaints of pain in the Veteran's cervical spine.  The Veteran appealed and the Board, in a March 2007 opinion, denied the Veteran's claim finding that there was no cervical spine injury in service, and the cervical spine injury was not causally related to the service-connected gunshot wound.  At the time of this denial, statements from the Veteran, service treatment records, VA treatment records, a June 2004 VA spine examination, and a May 2004 private opinion from the Veteran's chiropractor, M.H., were considered.  The March 2007 Board Decision became final on the date that it was mailed to the Veteran.  38 C.F.R. § 20.1200 (2013).  The March 2007 Board Decision is the last final denial of this claim.    

The new evidence submitted since the March 2007 Board Decision consists of June 2007, September 2011, and May 2012 VA spine examinations, and a May 2011 private opinion from the Veteran's chiropractor.  Additionally, in July 2007, the RO granted service connection for degenerative disc disease of the thoracolumbar spine, which it found was secondary to the Veteran's service-connected gunshot wound.

The May 2011 private opinion from the Veteran's chiropractor, R.H., noted that there was "an extremely strong probability" that the Veteran's cervical spine disability was "caused and or intensified by his thoracic spine injury."  R.H. cited two medical studies in support of his opinion.  

The opinion from R.H. provided a nexus opinion that would establish service connection for a cervical spine disability by secondary-service connection to the service-connected thoracic spine disability.  The opinion thereby satisfies the low threshold requirement for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for a cervical spine disability is reopened.   

Service Connection for a Cervical Spine Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

A review of the medical evidence of record shows that the Veteran has a current diagnosis of degenerative disc disease of the cervical spine.  Thus, the first element of Wallin is met.

Additionally, a review of the claims file indicates that the Veteran is service connected for degenerative disc disease of the thoracolumbar spine with an initial evaluation of 20 percent disabling from August 12, 2004.  Thus, the second element of Wallin is met.  

The remaining question is whether a medical nexus exists between the Veteran's current cervical spine disability and his service-connected thoracic spine disability.  

As noted above, in May 2011, the Veteran submitted a private medical opinion from his chiropractor, R.H., in which R.H. opined that there was an "extremely strong probability" that the Veteran's cervical spine disability was "caused and or intensified by his thoracic spine injury."  R.H. cited two medical studies in support of his opinion.

In September 2011, the Veteran was afforded a VA examination to address the cervical spine disability.  The VA examiner provided the opinion that it was "less likely as not" that the Veteran's cervical spine disability "was caused by or a result of his military service or [gunshot wound] suffered in the military."  The VA examiner noted that the Veteran worked on the Blue Ridge Parkway for 33 years where he had to do repetitive bending, lifting, twisting, and turning.  The VA examiner also noted that degenerative disc disease is a condition of wear and tear that is common in people of the Veteran's age.  

Greater weight may be placed on one medical opinion over another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wills v. Derwinski, 1 Vet. App. 66 (1991).  When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  

The Board finds that the May 2011 opinion provided by M.H. is the most probative evidence of record as it was definitive, based upon an evaluation and a fifteen year history of treating the Veteran, a review of the Veteran's pertinent history, and a review of relevant medical literature.  Additionally, M.H. provided a detailed rationale and explanation for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In comparison, the VA examiner's opinion did not address the opinion of M.H. or whether the Veteran's cervical spine disability could have been caused by or aggravated by his service-connected thoracic spine disability.  Therefore, the Board finds the opinion provided by M.H. to be more persuasive.  Accordingly, service connection for a cervical spine disability is warranted.    


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disability is reopened.

Service connection for a cervical spine disability is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a TDIU is decided.

As the Board has granted service connection for a cervical spine disability, the Board finds that the Veteran should be afforded additional development to determine the functional impairment caused by his cervical spine disability and other service-connected disabilities, including their effect on his ability to obtain and maintain gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any additional development it determines to be warranted.

2.  Then, the RO should readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


